ON REHEARING. Hart, J. It is insisted by counsel for defendant that their answer shows that they were entitled to certain credits which were not allowed them. They say that Beakley, as guardian, had in Ms hands certain notes belonging to the minors which were uncollectible, and for wMch he did not receive credit; that he paid certain ditch taxes, and other matters, for which he never received credit. It was alleged in the complaint, and admitted by the defendants in their answer, that when the minors arrived at .the age of fifteen years and chose another guardian, Beakley was removed by the probate court from the guardianship of said minors, and that the court proceeded at once to settle and adjust Ms accounts. The probate court was the proper forum to settle and adjust the accounts of the guardian, and the matters now complained of were put in issue and embraced in that settlement. The newly appointed guardian appealed from the settlement made by the probate court to the circuit court, and upon the trial of the matter in the circuit court, the same issues were involved and the circuit court readjusted the accounts of Beakley and made a final settlement thereof. All the matters now complained of were put in issue and settled by the judgment of the circuit court. No appeal was taken from that judgment, and it was res ad judicata as to the accounts of Beakley with his wards. Moreover, the pleadings show that the judgment rendered in the circuit court was an agreed judgment. It is next insisted by counsel for defendants that the judgment rendered against the guardian was not conclusive against the sureties; but this court has decided adversely to them on this question in the case of George et al. v. Elms et al., 46 Ark. 260. In that case it was held that a judgment against an administrator was conclusive evidence against the sureties. So, here, the judgment was conclusive evidence against the sureties, as well as the guardian in an action upon the latter’s bond in the circuit court. It follows that the motion for rehearing must be denied.